                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

IN RE:
FIDDLER’S CREEK, LLC,
and its twenty-seven subsidiaries
and affiliates,

          Debtors.
______________________________/

PEPI CAPITAL, L.P.,

            Appellant,
                                      Case No.        8:19-cv-8-T-33
v.                                    Bankr. No.    8:10-bk-3846-CPM
                                      Adv. Pro. No. 8:11-ap-809-CPM
FIDDLER’S CREEK, LLC,
its twenty-seven subsidiaries
and affiliates, and GULF BAY
CAPITAL, INC.,

          Appellees.
______________________________/

                                   ORDER

      In the context of a Chapter 11 bankruptcy proceeding,

Appellant PEPI Capital, L.P. appeals the grant of partial

summary judgment in favor of Appellees Fiddler’s Creek, LLC

and its twenty-seven affiliated entities (“Debtors”), as well

as the denial of PEPI’s cross-motion for partial summary

judgment    in   an    adversary   proceeding.       Additionally,   PEPI

appeals (1) the bankruptcy court’s December 12, 2018, Order

disposing of two of Debtors’ claims against PEPI as well as

all   of   PEPI’s     counterclaims      and   its   third-party   claims


                                     1
against Gulf Bay Capital, Inc., and (2) the Final Judgment

that was entered thereafter. The appeal is fully briefed and,

as discussed below, the Court reverses and remands for trial.

I.    Background

      A.    Factual Background

      The 2008 financial crisis hit many Americans hard —

homeowners and real estate developers alike. Debtors were no

exception. Debtors, which all share a principal by the name

of Aubrey Ferrao, were developers of a 4,000-acre planned

community near Naples, Florida. (Doc. # 7-136 at 2-4). Many

of the parcels within the community were “encumbered by liens

for   multiple    series     of   bonds   issued      by   two   Community

Development Districts (the ‘CDD’s’)” and some “were also

encumbered by separate mortgages held by eight lenders (the

‘Pre-Petition     Lenders’).”      (Id.   at   4).     Facing    financial

difficulties,      Debtors    decided     to   file    for    Chapter     11

bankruptcy. (Id.). To do so, Debtors needed funding in the

form of a debtor-in-possession (“DIP”) loan.

      Debtors turned to PEPI. PEPI and Debtors negotiated

terms from the fall of 2009 to January of 2010. (Id.). On

January    27,   2010,   Debtors    and   PEPI     executed      a   binding

Commitment Letter, which was dated December 31, 2009. (Doc.

# 7-9). The Commitment Letter commemorated the general terms


                                    2
agreed upon by the parties before finalizing the documents

for a $27,000,000 DIP loan. (Id.; Doc. # 7-136 at 4-5). The

DIP loan was to be secured by a first mortgage on all of

Debtors’ assets, such that PEPI’s lien would “prime” the Pre-

Petition Lenders’ mortgages. (Doc. # 7-136 at 4-5). The

Commitment    Letter    also    provided   that   “[t]he   terms   and

conditions of the Credit Facility [i.e., DIP loan] shall be

substantially the same as those set forth herein . . . and

such    documentation   shall    not   contain    additional   terms,

covenants,    conditions,       representations     and    warranties

materially different than those required herein.” (Doc. # 7-

9 at 8)(emphasis added).

       The Commitment Letter also contained other provisions at

issue here. Addressing the possibility of a default on the

loan by Debtors, the Commitment Letter contained an escrow

provision and a “waterfall” provision. The escrow provision

was designed to hold consent judgments and deeds in lieu of

foreclosure in escrow. It read:

       [T]he final loan documentation for the Credit
       Facility shall provide (i) for an escrow mechanism
       to hold consent judgments to any foreclosure in the
       order of priority in the waterfall below to speed
       the judgment and foreclosure process, and (ii) for
       deeds in lieu of foreclosure to be held in escrow,
       and (iii) for a valuation mechanism so that if
       property is acquired through a deed that the debt
       is reduced accordingly.


                                   3
(Id. at 17). Although the escrow allowed PEPI to foreclose

faster in the event of a default, that provision was added at

Debtors’ request. (Doc. #        25-1   at 92).   One of     Debtors’

counsel, Mr. Battista, stated in a January 6, 2010 email that

the escrow provision “save[d] [PEPI] a significant amount of

time and expense in the foreclosure process and also allow[ed]

[Debtors]    to   show   the   [Pre-Petition]    lenders    that   the

waterfall is real.” (Id.).

     At the insistence of Debtors, the Commitment Letter

included a waterfall provision to establish the sequence in

which PEPI would have to collect from the various collateral

properties. (Doc. # 7-9 at 17; Doc. # 7-116 at ¶ 10). That

provision read:

     [T]he final loan documentation for the Credit
     Facility shall provide that the Agent and Lender
     [PEPI] agrees that it will not foreclose on real
     property described in a numbered item in the
     following list unless it has previously used
     commercially reasonable efforts to first collect
     out of the property described in the numbered items
     before it in the below list.

(Doc. # 7-9 at 17)(emphasis added). In his affidavit, one of

PEPI’s counsel for the transaction, Mr. Fine, acknowledged

the waterfall provision was “significant and unusual.” (Doc.

# 7-116 at ¶ 10). The provision required PEPI to collect

against     unencumbered   property     first,   before    collecting



                                  4
against property also encumbered by the Pre-Petition Lenders’

mortgages. (Doc. # 7-9 at 17-18).

     The   Commitment   Letter   also   included   a   termination

provision:

     The obligations of PEPI to provide the Credit
     Facility under this Commitment Letter, if timely
     accepted and agreed to by the [Debtors], will
     terminate upon the earlier to occur of: 1) the close
     of business on February 8, 2010 (or such later date
     that is three business days after [PEPI] has
     advised [Debtors] it has completed its due
     diligence), unless the [Debtors have] instituted
     the Bankruptcy Cases on or before that date, and 2)
     90 days after the filing of the Bankruptcy Cases
     unless   the   United   States   Bankruptcy    Court
     overseeing the Bankruptcy Cases has entered an
     interim order or final order authorizing and
     approving the Credit Facility on or prior to such
     date.

(Doc. # 7-9 at 8)(emphasis added). Debtors interpret this

provision as requiring PEPI to provide a written due diligence

sign off before Debtors filed for bankruptcy, with the sign

off triggering a three-day deadline for Debtors to file. (Doc.

# 25 at 38-41).

     But, according to Mr. Fine, PEPI had told Debtors during

the Commitment Letter’s negotiations that PEPI would not

agree to provide a written due diligence sign off before

Debtors filed for bankruptcy. (Doc. # 7-60 at 86-87). Instead,

PEPI’s general counsel, Mr. Radunsky, testified that the

parenthetical about due diligence was added for PEPI’s sake.


                                 5
(Doc. # 7-74 at 9; 103). When the Commitment Letter was

drafted, Debtors had informed PEPI that they anticipated

filing for bankruptcy by February 8, 2010. (Id. at 82-83).

But,    on   the     off-chance    that     Debtors    delayed    filing   for

bankruptcy, PEPI was concerned that it would have an ongoing

duty to fund the DIP loan under the Commitment Letter. (Id.

at    83;    103).    Therefore,     according    to    Mr.    Radunsky,   the

termination provision with the due diligence parenthetical

“was a safety valve in case [PEPI] needed it to terminate the

Commitment Letter,” which “was absolutely not expected to be

used.” (Id. at 103).

       Should the parties’ agreement fall apart, the Commitment

Letter      contained    a   breakup    provision      that    would   require

Debtors to pay PEPI $1,000,000 if they obtained financing

from a different lender and the bankruptcy court approved

that alternate financing agreement. (Doc. # 7-9 at 15). But

the    Commitment       Letter   also   stated:     “All   indemnities     and

obligations        of    [Debtors]      hereunder      shall     survive   the

termination of this Commitment Letter or the commitment of

PEPI hereunder, provided however that such indemnities and

obligations shall not survive in the event of a default by

PEPI    hereunder.”       (Id.    at    8)(emphasis     added).     Yet,   the

Commitment Letter did not define what constitutes a default


                                        6
by PEPI, nor specify a procedure for declaring a default, nor

require an opportunity to cure. (Id.; Doc. # 7-136 at 20).

Finally, the Commitment Letter contained a purchase option

that would have allowed Debtors or any of Debtors’ principals

to purchase the loan from PEPI in the event of a default.

(Doc. # 7-9 at 25; Doc. # 7-136 at 13-14).

     With the Commitment Letter in place, the parties set

about   their    due     diligence   and   drafting   the    final      loan

documents. On February 2, 2010, PEPI sent Debtors a draft of

the loan documents, which included the waterfall provision

and a version of the escrow provision missing the valuation

mechanism mentioned in the Commitment Letter. (Doc. # 25-1 at

95-195; Doc. # 7-136 at 7).

     That Friday and the following Monday, February 5 and 8,

counsel for Debtors, Mr. Battista, emailed PEPI’s counsel to

ask for an “update on the status of the due diligence and the

expected completion date.” (Doc. # 25-1 at 196-197). Mr.

Battista also reminded PEPI’s counsel that the loan documents

needed to “build in the concept of a valuation mechanism for

purposes of reduction of the debt through the foreclosure or

deeds in lieu.” (Id. at 198).

     Then, on February 10, Debtors’ counsel emailed PEPI’s

counsel   to    advise    that   Debtors   were   ready     to   file    for


                                     7
bankruptcy the next day. (Id. at 200). Debtors wanted to know

when they would receive the due diligence sign off and whether

PEPI would be able to provide the initial loan advance by

around February 19, 2010. (Id.). The following day around

10:00 a.m., Debtors’ counsel emailed PEPI’s counsel again,

asking PEPI to add “the language per the commitment letter on

a valuation mechanism in respect of the deeds in lieu o[f]

foreclosure under the waterfall.” (Id. at 201).

     Later that same day, PEPI’s investment analyst, Mr.

Lorio, emailed Debtors’ CFO, Mr. DiNardo, to inform him that

PEPI wanted to remove the escrow provision and its valuation

mechanism from the loan documents: “[W]e do not need these,

and to get this moving and avoid complexity propose deleting

this in the structure entirely.” (Id. at 202). Mr. DiNardo

soon replied regarding the proposed changes:

     A.   The language to the Waterfall that has been
     set forth in the Commitment Letter has been diluted
     and is less clear. The language that is in the
     Commitment Letter works.

     B.   The Deed in Lieu in escrow concept only works
     with respect to the unencumbered property because
     of valuation issues associated with the mortgage
     lenders’ liens.

     C.   You need a valuation method for the Waterfall.
     One acceptable method would be to get an updated
     appraisal by Integra at that time. Jeff Fine seemed
     to be okay with this solution — at least initially
     on the call.


                              8
(Id. at 203).

     A few hours after Mr. DiNardo’s email on February 11,

PEPI emailed a new draft of the loan documents, which removed

the escrow provision and included a modified version of the

waterfall provision. (Id. at 205-292). The modified waterfall

provision allowed PEPI to foreclose on all of the collateral

in the waterfall at the same time, but still required PEPI to

sell that property in the order specified in the waterfall.

(Id. at 260-261).

     Then, on February 15, 2010, Mr. Battista emailed PEPI a

“firm proposal” that Debtors would seek an “interim order

[from the bankruptcy court] without a resolution of this

issue” of the foreclosure and valuation mechanism for the

waterfall. (Id. at 293). Debtors suggested that, after an

interim order was issued, the final terms for the DIP loan

should   incorporate   a   valuation   mechanism   for   the   escrow

provision involving “a blind appraisal establishing the fair

market value of any collateral as to which [PEPI] initiates

a foreclosure action.” (Id.). Additionally, Debtors proposed

that, under this structure, PEPI would “not foreclose on any

collateral . . . if the value of the other collateral listed

prior . . . in the waterfall list exceeds 150% of the

outstanding amount owed to PEPI” and that PEPI “credit the


                                 9
Debtors against their outstanding obligations the fair market

value of all collateral acquired by PEPI.” (Id.).

      But afterwards, on February 16, 2010, Mr. Lorio for PEPI

emailed Mr. DiNardo the following: “We probably need to

discuss the waterfall and where we are on that. I think there

is not agreement right now on how we would work through

collateral in a foreclosure process.” (Id. at 296). Later

that day, Mr. Lorio again emailed Mr. DiNardo and one of

Debtors’ counsel, requesting a conference call “to go over

the suggested changes to” the latest draft. (Id. at 297).

      During     the     conference        call    that    night,      PEPI’s

representatives        advised    that     they   would   not   include   the

escrow provision or valuation mechanism as proposed by Mr.

Battista in the final loan documents. (Doc. # 25-2 at 137-

38,   142-44).    Indeed,        PEPI’s    representatives      stated    the

foreclosure and valuation mechanism proposed by Mr. Battista

“was not acceptable but that there would be a mechanism that

would be acceptable.” (Id. at 143). According to Mr. Fine,

PEPI’s representatives on the call were amenable to seeking

the interim bankruptcy order without a resolution and were

“committing” to “work together” on language for the final

bankruptcy     order.    (Id.).     Mr.    Fine   testified     that   PEPI’s

representatives assured Mr. Battista that “we of course are


                                      10
going to come to an agreement on some language” regarding the

foreclosure and valuation structure. (Id. at 142).

      PEPI also advised that, although it had “completed [its]

material due diligence,” it would not provide a written due

diligence sign off before Debtors filed for bankruptcy. (Id.

at 57-58, 90-91). PEPI believed that it had not agreed to do

so in the Commitment Letter and that “due diligence is never

completed until you close,” which would only occur after the

bankruptcy petitions were filed. (Id.). Mr. Fine averred in

his affidavit that the “Commitment Letter does not contain a

provision obligating PEPI to provide a written signoff on due

diligence   as   a   condition   precedent   to   [Debtors’]   filing

bankruptcy” and, in fact, “PEPI verbally advised [Debtors]

more than once that it had completed corporate and real estate

due diligence, including on February 16, 2010.” (Doc. # 7-

116 at ¶¶ 25, 26iv).

      On the morning of February 17, 2010, Debtors’ counsel

emailed PEPI’s counsel, informing him that Debtors were ready

to file for bankruptcy, assuming the issues with the final

loan documents would be worked out. (Doc. # 25-1 at 298).

That afternoon, one of PEPI’s attorneys sent another draft of

the loan documents, which again omitted the escrow provision

and   its   valuation    mechanism     and   included   a   waterfall


                                  11
provision under which PEPI could obtain a single foreclosure

judgment against all of the property listed in the waterfall

provision. (Id. at 299-389).

     Later on February 17, Mr. Battista emailed Mr. Fine. In

the context of seeking a revision of the Commitment Letter’s

breakup provision, Mr. Battista wrote: “There are several

things in the commitment letter that were heavily negotiated,

carefully chosen and agreed upon and yet have either changed

or been eliminated in their entirety.” (Id. at 390). The next

day, February 18, Mr. Battista sent Mr. Fine another email

requesting an update from PEPI because Debtors were ready to

file for bankruptcy. (Id. at 391). They also addressed a

proposed   change   to   the   breakup   fee   and   purchase   option

provisions that Debtors sought. (Id. at 390; Doc. # 7-136 at

14). PEPI rejected the proposed change that day. (Doc. # 7-

136 at 14).

     On the night of February 18, because of the unresolved

issues with the waterfall provision, Debtors’ running out of

money to meet payroll, and Debtors’ inability to get a written

due diligence sign off from PEPI, Mr. Ferrao agreed to provide

the DIP financing through another entity he controlled, Gulf

Bay. (Id.; Doc. # 25-2 at 9).




                                  12
     The parties were not in communication again until the

afternoon of February 19, when an officer of PEPI emailed Mr.

DiNardo, “What’s up with the radio silence?” (Doc. # 25-1 at

392). Mr. DiNardo replied: “We are conferring with counsel

and will get back to you as soon as we can.” (Id.). The next

day, February 20, PEPI’s Mr. Lorio emailed Mr. DiNardo,

expressing concern over “the dearth of communication” and

informing Debtors that PEPI had “suspended all work on this

loan.” (Id. at 393).

     Then, on February 22, Mr. Battista sent a Default Letter

to Mr. Fine, stating in relevant part:

     PEPI has defaulted under the terms of the
     Commitment Letter for several reasons, including
     (i) the stated refusal by PEPI to provide [Debtors]
     with notice that PEPI has completed its due
     diligence in connection with the Loan, and (ii) the
     decision by PEPI to delete from the loan documents
     those certain critical provisions of the waterfall
     required by the Commitment Letter concerning an
     escrow for deeds in lieu of foreclosure and consent
     judgments, and, most importantly, the valuation
     mechanism related to the foreclosure of the
     collateral securing the Loan in respect of the
     waterfall. PEPI also materially modified the terms
     of the Commitment Letter in respect of the
     waterfall by providing in the loan documents that
     PEPI had the right to foreclose and obtain
     foreclosure judgments on all of the collateral
     within the waterfall at the same time, relegating
     the waterfall concept solely to the foreclosure
     sales process.




                             13
(Id. at 395). The next day, February 23, the 28 Debtors filed

28 Chapter 11 petitions with the bankruptcy court. (Doc. # 7-

136 at 16).

     According to PEPI, the accusations in the Default Letter

are untrue. Mr. Fine, PEPI’s counsel, insists that PEPI “never

made an unequivocal demand in violation of the Commitment

Letter, including as to the escrow, waterfall or its due

diligence” but admits that “PEPI elected to forego [the escrow

provision]    and   rely   instead    on   the   Florida   foreclosure

process pursuant to the restricted order of sale requested by

the Debtor in the Waterfall.” (Doc. # 7-116 at ¶ 26iii, xvii).

So, later the same day, Mr. Fine responded to Debtors’ Default

Letter stating, in relevant part:

     Although PEPI has told you repeatedly during this
     past week that [Debtors] are free to file Chapter
     11 at any time, please consider this your formal 3
     business day notice that due diligence has been
     completed. . . .

     Regarding the deed in lieu and consent judgment
     provision . . . please remember that this provision
     was originally proposed by you for [PEPI’s]
     benefit. Later, you [i.e., Debtors] realized that
     consent judgments are not available under Florida
     law and that the provision therefore, could not be
     performed. If you are now telling PEPI that you
     were mistaken about the availability of consent
     judgments and want to put that provision back into
     the Loan documents, PEPI will certainly review your
     proposed   provision.   Likewise,   the   valuation
     mechanism you refer to is only in regard to a deed
     in lieu of foreclosure, and if you believe that a


                                 14
     deed in lieu of foreclosure provision, and its
     related valuation mechanism, should be included in
     the Loan, even though PEPI does not require it,
     then PEPI will promptly review deed in lieu
     language and will negotiate the provisions of a
     valuation   mechanism  for   deeds   in  lieu   of
     foreclosure and will include that in the Loan
     documentation. . . .

     In regard to the wording of the waterfall
     provisions of the Loan, PEPI was under the
     impression that wording of those provisions was
     acceptable to the Borrowers. If that is not the
     case, then PEPI wants to cure this inadvertent
     misunderstanding and will diligently review the
     wording of the waterfall provisions as you think
     are compatible with the terms of the Commitment
     Letter.

(Doc. # 25-1 at 399).

     But it was too late. Also on February 23, Gulf Bay, the

entity controlled by Mr. Ferrao, committed to provide a $25

million DIP loan to Debtors. (Doc. # 7-136 at 17). The loan

provided by Gulf Bay included a waterfall provision but did

not include an escrow provision or a valuation mechanism.

(Id.). The loan — in the event of a default — allowed for a

single foreclosure judgment on unencumbered property only.

(Id.; Doc. # 25 at 15 n.1, 35). After a hearing in which Mr.

Ferrao testified about the DIP loan proposed by Gulf Bay, the

bankruptcy court approved the loan through various orders.

(Doc. # 7-136 at 17-18).




                             15
     B.     Procedural History

     After Debtors initiated the bankruptcy case with their

alternate       funding,    PEPI     filed    an   unsecured     claim   for

$1,405,000 — the $405,000 balance of the commitment fee owed

by Debtors and the $1,000,000 breakup fee. (Id. at 2). Because

Debtors maintain that their obligation to pay those fees did

not survive because PEPI breached the Commitment Letter,

Debtors filed an adversary proceeding objecting to PEPI’s

claim and seeking to recover the fees they paid to PEPI before

the alleged breach. (Doc. # 25 at 17; Doc. # 23 at 17).

     Subsequently,         Debtors    filed    a   motion      for   summary

judgment on some of their claims against PEPI, which was fully

briefed. (Doc. # 7-85; Doc. # 23 at 17).                PEPI then filed a

motion    for    partial    summary    judgment    on   Debtors’     claims,

seeking a ruling that it was actually Debtors who breached

the Commitment Letter. (Doc. # 23 at 17; Doc. # 19 at 67).

PEPI’s motion for partial summary judgment was not fully

briefed    because    the    motion     was    suspended    “pursuant     to

stipulation and court order.” (Doc. # 23 at 17; Doc. # 19 at

349-50). Hearings on Debtors’ motion for partial summary

judgment were held on April 15 and 29, 2015, as well as May

13 and 19, 2015.




                                      16
     On May 10, 2017, the bankruptcy court granted partial

summary   judgment      for    Debtors    and    denied    partial      summary

judgment for PEPI, finding that PEPI breached the Commitment

Letter    by   failing    to    tender     loan     documents      that     were

substantially similar to the escrow and waterfall provisions

in the Commitment Letter. (Doc. # 7-136). The bankruptcy court

alternatively held that PEPI anticipatorily breached the

Commitment     Letter    by    refusing    to    provide    a    written     due

diligence sign off to Debtors. Regarding PEPI’s argument that

Debtors breached the Commitment Letter, the bankruptcy court

found that Debtors did not breach their duties by negotiating

and procuring the alternate Gulf Bay loan without providing

PEPI an opportunity to cure its alleged breaches. (Id.). The

bankruptcy     court     entered    a     Partial    Final       Judgment     in

accordance with its summary judgment Order. (Doc. # 7-137).

     PEPI appealed, and that appeal was assigned to the

undersigned. See Fiddler’s Creek, LLC et al v. PEPI Capital,

L.P.,    No.   8:17-cv-01245-VMC         (M.D.    Fla.     May    25,   2017).

However, because some claims, including PEPI’s counterclaims

and third-party complaint, remained pending in the bankruptcy

court, the bankruptcy court’s partial summary judgment Order

was not final and this Court did not have jurisdiction. See




                                    17
Id. at (Doc. # 29). Thus, the Court dismissed that appeal for

lack of jurisdiction on May 16, 2018. See Id. at (Doc. # 37).

      The case went back to the bankruptcy court. At the

parties’ request, the bankruptcy court dismissed Debtors’

turnover    and   unjust     enrichment        claims   against    PEPI      and

granted summary judgment for Debtors and Gulf Bay on PEPI’s

counterclaims and third-party claims “soley based on the

entry of [the bankruptcy court’s] prior determinations in the

Partial Final Judgment.” (Doc. # 7-175). That Order also

stated     that   “all    claims   and      counterclaims      asserted       by

Plaintiffs    and     PEPI   herein      are   resolved,    except      as   to

attorneys’ fees and costs.” (Id. at 5). On December 20, 2018,

the bankruptcy court entered Final Judgment in favor of

Debtors and against PEPI for $405,000, and also against PEPI

on PEPI’s counterclaims against Debtors and PEPI’s third

party claims against Gulf Bay. (Doc. # 7-2; Doc. # 23 at 22).

      This appeal followed and is now fully briefed. (Doc. ##

23, 25, 28).

II.   Analysis

      A.     Legal Standard

      The   parties      dispute   the     proper   standard      of   review.

Typically, the Court reviews a bankruptcy court’s decision

granting summary judgment de novo and “will reverse unless


                                      18
the record taken as a whole could not lead a rational trier

of fact to find for the non-moving party.” Fla. Int’l Univ.

Bd. of Trustees v. Fla. Nat’l Univ., Inc., 830 F.3d 1242,

1252 (11th Cir. 2016)(citations and internal quotation marks

omitted). PEPI urges the Court to apply this standard. (Doc.

# 23 at 5).

         Debtors urge a different standard. Although the Order on

appeal is labelled as an order granting partial summary

judgment       for   Debtors,         Debtors     insist   that    it    is   better

understood as a final order entered after a bench trial. (Doc.

#   25    at   1-3).    If    that      is    correct,     Debtors      argue,    the

bankruptcy      court’s       factual        findings    would    be    subject    to

review for clear error. (Id. at 3).

         The Court may, under unusual circumstances, treat an

order on a motion for summary judgment as an order following

a bench trial. In the context of an appeal from a district

court’s final ruling, the Eleventh Circuit stated: “[I]n

certain circumstances, we will review a decision that on its

face     purports      to    be   a    summary     judgment      under   the     more

deferential standard applied to a judgment following a bench

trial.” Fla. Int’l Univ. Bd. of Trustees, 830 F.3d at 1253.

“Under that standard of review, [a court] still review[s]

legal questions de novo, but, importantly, [it] review[s]


                                             19
factual findings only for clear error, drawing all inferences

in favor of the district court’s decision.” Id. “A finding is

‘clearly   erroneous’   when   although   there   is   evidence   to

support it, the reviewing court on the entire evidence is

left with the definite and firm conviction that a mistake has

been committed.” Id. at 1255 (citations omitted).

     “Review under this decidedly more deferential standard

is appropriate when it appears that the parties intended to

submit the case to the [lower] court for final resolution,

not for summary judgment, and that the [lower] court in fact

decided the case on that basis.” Id. at 1253. In determining

whether the lower court’s order should be treated as a final

order after a bench trial, a court considers multiple factors:

     whether the district court held “a hearing on the
     motions for summary judgment in which the facts
     were   fully  developed”;   whether  the   parties
     “expressly stipulated to an agreed set of facts”;
     and whether the record reflects that the parties
     had “in effect submitted the case to the court for
     trial on an agreed statement of facts embodied in
     a limited written record, which would have enabled
     the [district] court to decide all issues and
     resolve all factual disputes.”

Id. at 1252-53 (quoting Ga. State Conf. of NAACP v. Fayette

Cty. Bd. of Comm’rs, 775 F.3d 1336, 1346 (11th Cir. 2015)).

     Here, Debtors point out that the bankruptcy court held

almost twelve hours of hearings over multiple days on the



                                20
motions for partial summary judgment. (Doc. # 25 at 1, 3).

During one hearing, counsel for PEPI stated: “You know, we’re

basically having the trial, if you will, in this . . . format,

because the facts aren’t disputed. And our cases are mirror

cases. They claim we’re in default. Our defense is you’re in

default.” (Doc. # 25-3 at 203). PEPI’s counsel continued:

“[T]his is the record. We can have witnesses [at a trial].

It’s still going to be all the same testimony, all the same

arguments, all the same legal theory.” (Id. at 233-34).

Furthermore, towards the end of the hearing, PEPI’s counsel

emphasized: “[T]hese are the facts, these are the issues,

whether I am a movant, respondent or slash cross-movant, if

you will. I think it’s the same thing . . . What we’ve been

litigating — what we’ve been arguing to Your Honor, what we

presented for trial in evidence, is what you can bank on.”

(Id. at 473, 479).

     Nevertheless, the Court finds that the traditional de

novo standard of review applies. At one hearing, counsel for

Debtors stated that, although he was “not aware of any other

documents that would come into evidence at a trial that’s not

already been presented to the Court,” “[t]here may be other

depositions to be taken that are not before the Court today,

that would be relevant” at trial. (Id. at 251); see Ga. State


                             21
Conf. of NAACP, 775 F.3d at 1346 (declining to treat order on

cross-motions for summary judgment as order after a bench

trial    and    noting     that   the     parties      had    not    “expressly

stipulated to an agreed set of facts, and, as noted above,

the record does not support that the parties had ‘in effect

submitted th[e] case to the court for trial on an agreed

statement of facts embodied in a limited written record,’

which would have enabled the court to decide all issues and

resolve   factual        disputes”).     Thus,       both    parties      did    not

expressly stipulate to an agreed set of facts or that the

record was totally complete.

      Although the oral arguments before the bankruptcy court

were lengthy and PEPI referred to the arguments as a “trial,”

the bankruptcy court throughout those hearings acknowledged

that the oral arguments were not being considered as a trial,

and   that     an   actual     trial    may     be    necessary      for       final

determination       of   the   case.     See,    e.g.,      (Doc.    #    25-3    at

220)(bankruptcy court stating: “Well, this is very helpful to

me but I’ve told you my misgivings about the summary judgment,

about doing this on summary judgment . . . [w]ith the asterisk

that this is much the same presentation that I would see at

trial.    This      summary    judgment       argument      itself       has    been

extraordinary on both sides”); (Id. at 258)(“Well, of course,


                                        22
the more — as you know, the more it turns out to be ‘he said

versus he said’ . . . it points more towards a trial.”). Thus,

the bankruptcy court did not conceptualize the oral arguments

as a bench trial. Cf. Fla. Int’l Univ. Bd. of Trustees, 830

F.3d at 1253 (treating summary judgment order as an order

after a bench trial where “the district court stated that it

would hold a hearing where the parties could ‘sum up’ their

pleadings ‘instead of scheduling a five day trial’” and “at

the beginning of the December 3 hearing, the court explained

that it was conducting a hearing ‘on cross motions for summary

judgment slash bench trial’”).

     Furthermore, nothing in the bankruptcy court’s Order

reflects that the bankruptcy court was treating the Order as

one following a bench trial. Rather, the bankruptcy court

espoused   the   proper   legal   standard   for   summary   judgment

motions. (Doc. # 7-136 at 18-19); cf. Fla. Int’l Univ. Bd. of

Trustees, 830 F.3d at 1254 (“[T]he district court’s opinion

reads far more like a judgment by a factfinder after a bench

trial than a summary judgment ruling.”).

     True, the bankruptcy court acknowledged that “[i]t is

permissible for a trial court in a non-jury case to grant

summary judgment if witness credibility is not an issue and

trial would not enhance the court’s ability to draw inferences


                                  23
and conclusions.” (Doc. # 7-136 at 19)(citing In re French,

No. 8:09-Bk-9454-CED, 2012 WL 1166248, at *4 (M.D. Fla. Apr.

9, 2012) and Nunez v. Superior Oil Co., 572 F.2d 1119 (5th

Cir. 1978)). But the bankruptcy court did not express an

intent to resolve factual disputes. See Fla. Int’l Univ. Bd.

of Trustees, 830 F.3d at 1254 (treating summary judgment order

as an order after a bench trial where, among other things,

the district court “mischaracterized the Nunez decision as

permitting it to ‘make factual determinations,’ which Nunez

plainly does not allow a court to do at the summary judgment

stage”). Nor does the Order ever identify a disputed fact

issue that the bankruptcy court resolved. See, e.g., (Doc. #

7-136 at 27)(identifying a “disputed issue of fact” but

determining it was “not decisive”).

     Therefore, the Court will review the bankruptcy court’s

Order as an order on a motion for summary judgment, giving de

novo review to all matters and taking all inferences in favor

of PEPI. See Fla. Int’l Univ. Bd. of Trustees, 830 F.3d at

1252 (explaining that, “even though the district court may

draw inferences against the non-moving party at the summary

judgment stage in certain limited circumstances” under Nunez,

the appellate court “still review[s] the district court’s

summary   judgment   decision   de   novo,   and   ‘review[s]   the


                                24
evidence and all factual inferences arising from the evidence

in the light most favorable to the nonmoving party’” (quoting

Useden v. Acker, 947 F.2d 1563, 1572 (11th Cir. 1991))).

     B.   Bankruptcy Court’s Order

     PEPI argues that the bankruptcy court erred in numerous

ways in finding that PEPI breached the Commitment Letter and

in   interpreting   the   Commitment   Letter’s   requirements.

Furthermore, PEPI contends the bankruptcy court erred in

concluding that Debtors negotiated in good faith and did not

breach the Commitment Letter. The Court will address each

issue in turn.

     But first, because the Commitment Letter did not specify

what constitutes a breach by PEPI or how a breach must be

handled, the Court agrees with the bankruptcy court that “a

party’s nonperformance must go to the essence of the contract

in order to constitute a ‘material’ breach.” (Doc. # 7-136 at

21); see MDS (Canada) Inc. v. Rad Source Techs., Inc., 720

F.3d 833, 849 (11th Cir. 2013)(“To constitute a vital or

material breach, a party’s nonperformance must ‘go to the

essence of the contract.’” (citing Beefy Trail, Inc. v. Beefy

King Int’l, Inc., 267 So. 2d 853, 857 (Fla. 4th DCA 1972))).




                              25
       C.     Escrow and Waterfall Provisions

       The    bankruptcy     court    held     that    PEPI    breached     the

Commitment Letter by failing to incorporate the escrow and

waterfall provisions as described in the Commitment Letter

into the proposed loan documents. As the bankruptcy court

reasoned, “PEPI’s repeated election to tender loan documents

that omitted the Escrow Provisions and a conforming version

of   the     Waterfall   Provision     did     not    amount   to     continued

negotiations . . . . Rather, such conduct amounted to a

refusal to faithfully abide by its agreement to incorporate

these into the final loan documents.” (Doc. # 7-136 at 22).

              1.    Escrow Provision

       PEPI advances three arguments to support its claim that

it did not breach the Commitment Letter by omitting the escrow

provision in the loan documents it tendered to Debtors. First,

PEPI   argues      the   escrow      provision       was   included    in   the

Commitment Letter solely for its benefit, and so could be

unilaterally waived by PEPI. (Doc. # 23 at 31); see In re

Marineland Ocean Resorts, Inc., 242 B.R. 748, 757 (Bankr.

M.D. Fla. 1999)(“The doctrine of waiver holds that a party

may waive a covenant of a contract for whose benefit it is

inserted.”).       Second,   PEPI     argues    it    “did    not   materially

breach the Commitment Letter by omitting the Escrow Provision


                                       26
as   a    matter     of      law,   because    the     Escrow    Provision     was

unenforceable.” (Doc. # 23 at 27). Third and finally, PEPI

contends “removal [of the escrow provision] was not material,

but rather substantially similar [to the language in the

Commitment Letter], because a foreclosure process is still

required under Florida law.” (Id. at 35).

         The    Court       concludes   that    reversal        and   remand    is

warranted on the first two grounds and does not reach the

third.

                       a.     Waivability

         Regarding the first argument, the Court finds that the

bankruptcy court erred in determining at the summary judgment

stage that the escrow provision was not solely for PEPI’s

benefit.       The   bankruptcy      court     held    that     “[t]he    combined

effect     of    the      Escrow    Provision,        the   related      valuation

mechanism, and the sequential foreclosure process required by

the Waterfall Provision . . . would have been a significant

restriction on PEPI’s lien enforcement remedies.” (Doc. # 7-

136 at 24). That court continued: “When taken together, these

provisions would have forced PEPI to accept parcels of real

estate in the order of the Waterfall as actual payment (per

agreed valuations) for outstanding debt (sometimes called

‘dirt for debt’) in the event of default.” (Id.). Considering


                                        27
the escrow provision alongside the waterfall provision and

apparently       making     inferences            in     Debtors’        favor,      the

bankruptcy court concluded that “[n]o lender would like to

have its remedies restricted in this way.” (Id.).

       No    doubt   the    waterfall    provision             was   a   significant

limitation on PEPI. PEPI does not deny that the waterfall

provision was for Debtors’ benefit and could not be waived

unilaterally by PEPI. (Doc. # 28 at 10). PEPI’s counsel during

the    DIP    loan   negotiations,       Mr.           Fine,    acknowledged         the

waterfall was a “significant and unusual” provision demanded

by Debtors in order to ensure that PEPI collected first from

unencumbered property before property over which the Pre-

Petition Lenders also held mortgages. (Doc. # 7-116 at ¶ 10).

Yet, taking the facts in the light most favorable to PEPI, it

is    unclear    that   the    escrow    provision             and   its   valuation

mechanism, when considered alone, were not solely for PEPI’s

benefit. See In re Marineland Ocean Resorts, Inc., 242 B.R.

at 757 (“The doctrine of waiver holds that a party may waive

a covenant of a contract for whose benefit it is inserted.”).

       Debtors insist the bankruptcy court correctly considered

the    escrow    provision,     its     valuation          mechanism,          and   the

waterfall       provision     together       in    determining           the   benefit

issue. (Doc. # 25 at 29). But PEPI did not request to remove


                                        28
the waterfall provision, so whether or not the waterfall

provision was solely for PEPI’s benefit is a separate issue

from whether the escrow provision only benefitted PEPI. And

removal of the escrow provision and valuation mechanism would

not   have   altered   PEPI’s   obligations   under   the   waterfall

provision. As PEPI succinctly explains, it “would have been

forced to accept parcels of real estate in the order of the

Waterfall whether the Escrow Provision was there or not.”

(Doc. # 28 at 11 n.3).

      The bankruptcy court did not elaborate on how the escrow

and   valuation   mechanisms,     separate    from    the   waterfall

provision, were benefits to an entity besides PEPI. In fact,

the bankruptcy court did not explicitly decide whether the

escrow provision benefitted Debtors or whether it benefitted

the Pre-Petition Lenders. Instead, the bankruptcy court wrote

that the waterfall provision, the escrow provision, and its

valuation mechanism “were not solely for the benefit of PEPI.”

(Doc. # 7-136 at 24).

      In the bankruptcy proceeding and on appeal, Debtors

argue the escrow provision and its valuation mechanism were

for the benefit of the Pre-Petition Lenders. (Doc. # 7-110 at

36-37; Doc. # 25 at 28-30). During the negotiation of the

Commitment Letter, Debtors’ counsel posited that the escrow


                                  29
provision gave teeth to the waterfall provision by making it

easier   and   faster        for    PEPI       to   satisfy   its    debt    with

unencumbered property higher in the waterfall. (Doc. # 25-1

at 92; Doc. # 25 28-30). In doing so, the escrow provision

both “save[d] [PEPI] a significant amount of time and expense

in the foreclosure process and also allow[ed] [Debtors] to

show the [Pre-Petition] lenders that the waterfall is real.”

(Doc. # 25-1 at 92).

     And, when PEPI explained that it wished to remove the

escrow   provision      and        its    valuation     mechanism    from     the

proposed loan documents on February 11, 2010, Debtors’ CFO,

Mr. DiNardo, emailed back to reiterate that a valuation

mechanism was needed. (Id. at 202-203). In his deposition,

Mr. Lorio of PEPI admitted that the escrow provision and its

valuation mechanism were included in the Commitment Letter

both “to kind of speed things up” in the event of Debtors’

defaulting     and     “to     get        some      protection   [for]      other

creditors.” (Doc. # 7-38 at 61-62, 64).

     Still,    there    was        some    evidence     suggesting    that    the

escrow provision was really only about speeding up PEPI’s

ability to collect from unencumbered property. Mr. DiNardo

stated in his deposition that “[t]he escrow clause and this

consent judgment were for the benefit of the DIP lender.”


                                          30
(Doc. # 7-93 at 156). Mr. DiNardo made this comment in the

context of explaining why the subsequent Gulf Bay DIP loan

did not contain an escrow provision — a fact PEPI highlights.

He said: “[T]he escrow clause was for the protection of the

DIP lender and Gulf Bay Capital knew the assets so they did

not need the escrow clause. So my recollection is we didn’t

put it in because that’s what the escrow clause was supposed

to protect.” (Id.). Instead of an escrow provision, Gulf Bay

was able to seek a single foreclosure on all of Debtors’

unencumbered property before moving on to foreclosure of the

encumbered property.

     According to PEPI, the lack of escrow provision in the

Gulf Bay loan “dispenses with the argument that the escrow

was somehow beneficial to junior liens” because “[i]f that

was true, the escrow provision would exist in the Gulf Bay

facility.” (Doc. # 23 at 34). In turn, Debtors insist an

escrow provision was not needed in the Gulf Bay loan: “Debtors

reasonably   did   not   need   to   restrict   Gulf   Bay’s   lien

enforcement rights because Gulf Bay is owned and controlled

by [Mr.] Ferrao, an insider of Debtors.” (Doc. # 25 at 31).

But Gulf Bay’s insider status does not explain why the Pre-

Petition Lenders, who were not insiders of Debtors or Gulf




                                31
Bay, would no longer want to be reassured the waterfall

concept was “real” with an escrow provision.

       Even if Mr. DiNardo’s statement and the lack of an escrow

provision in the Gulf Bay loan do not create a genuine issue

of material fact, reversal and remand to the bankruptcy court

are still warranted. As PEPI points out, the Pre-Petition

Lenders   were       not    contracting       parties    to   the      Commitment

Letter. (Doc. # 23 at 33). To the extent the Pre-Petition

Lenders incidentally benefitted from the escrow provision of

the Commitment Letter and the DIP loan, PEPI contends that

“any tangential benefit to a third party is irrelevant.”

(Id.). The bankruptcy court did not squarely address whether

PEPI   would    be     prohibited      from    waiving    a   provision      that

benefitted itself and the third-party Pre-Petition Lenders,

but not Debtors.

       Now, in their response brief on appeal, Debtors argue

that the escrow provision and its valuation mechanism were

also for Debtors’ benefit because the escrow provision would

lead to lower interest (i.e., if the unencumbered property in

the waterfall is foreclosed on faster, less interest is

accrued    on    the       defaulted    loan).     (Doc.      #   25    at   30).

Additionally, Debtors now argue the escrow provision and its

valuation mechanism benefitted them because they wanted to


                                        32
keep their Pre-Petition Lenders happy — “if PEPI was paid

down (or paid off) faster by the escrow mechanism from

properties at the top of the waterfall, Debtors also would

benefit by avoiding issues with other secured lenders.” (Id.

at 30). For all their allure, these arguments were not made

in Debtors’ summary judgment briefing, nor referenced in the

bankruptcy court’s Order. See Ramirez v. Sec’y, U.S. Dep’t of

Transp., 686 F.3d 1239, 1249 (11th Cir. 2012)(“It is well-

settled that we will generally refuse to consider arguments

raised for the first time on appeal.”). So Debtors’ new

characterization      of   the    benefit     bestowed   by   the       escrow

provision does not alter the Court’s decision.

       Taking the facts in the light most favorable to PEPI,

there is a genuine issue of material fact as to whether the

escrow    provision    and       its    valuation     mechanism     —     when

considered apart from the waterfall provision — were solely

for PEPI’s benefit. Additionally, the bankruptcy court did

not identify which other entities benefitted from the escrow

provision. So the bankruptcy court did not address whether

the existence of a benefit to the Pre-Petition Lenders (non-

parties to the Commitment Letter) alone would preclude PEPI

from   unilaterally    waiving         the   escrow   provision     and    its




                                       33
valuation mechanism. This question should be answered by the

bankruptcy court in the first instance.

                b.     Unenforceability

      As for PEPI’s argument that performance of the escrow

provision was barred by Florida law, the bankruptcy court did

not explicitly hold that the escrow provision as written in

the   Commitment     Letter   was    enforceable.     Instead,     the

bankruptcy court wrote that PEPI’s “assertion is much too

broad” and cited Ringling Joint Venture II v. Huntington

National Bank, 595 So. 2d 180 (Fla. 2d DCA 1992), which

“approved the escrow of foreclosure consent judgments” and

“the escrowing of deeds in lieu.” (Doc. # 7-136 at 24-25).

      But   Ringling   did    not    “approve[]     the   escrow    of

foreclosure consent judgments” as the bankruptcy court wrote.

Rather, Ringling dealt with a provision to hold deeds in lieu

in escrow, to be delivered to the lender in the event of

default. Ringling, 595 So. 2d at 181-82. Consent judgments of

foreclosure are unenforceable under Florida law. See Hawke v.

Broward Nat. Bank of Fort Lauderdale, 220 So. 2d 678, 679

(Fla. 4th DCA 1969)(“[A] confession of judgment is null and

void in Florida.”). Section 55.05, Florida Statutes, states:

“All powers of attorney for confessing or suffering judgment

to pass by default or otherwise, and all general releases of


                                34
error, heretofore made or to be made hereafter by any person

whatsoever within or without this state, before such action

brought, shall be absolutely null and void.” Fla. Stat. §

55.05.

      Indeed,    the parties had discussed consent judgments

possibly      being    unenforceable      under     Florida     law      while

negotiating the final loan documents. (Doc. # 19 at 406).

PEPI’s response to Debtors’ Default Letter stated that the

consent judgment language had been removed after Debtors

raised the issue. (Doc. # 25-1 at 399). And, in their reply

for   their    motion    for   partial    summary    judgment,        Debtors

“acknowledge[d]       that     confessions    of     judgment      are     not

enforceable     in    Florida,”   yet    insisted    that   “the      consent

judgments referred to in the Commitment Letter could have

been drafted or structured to alleviate PEPI’s issues.” (Doc.

# 7-110 at 32-33). Debtors have presented no case law creating

an exception for the escrow of consent judgments.

      The bankruptcy court did not address consent judgments

in depth, instead rejecting PEPI’s unenforceability argument

wholesale after discussing the escrowing of deeds in lieu. To

the extent the bankruptcy court ruled that removal of the

consent judgment portion of the escrow provision was a breach

of the Commitment Letter by PEPI, the bankruptcy court erred.


                                    35
Taking the facts in the light most favorable to PEPI, PEPI’s

removal of the consent judgment aspect of the escrow provision

after discussing with Debtors the unenforceability of consent

judgments was not a breach of the Commitment Letter.

     As for the deed in lieu aspect of the escrow provision,

PEPI argues the bankruptcy court erred in relying on Ringling,

which is distinguishable. (Doc. # 23 at 31). In Ringling,

after the borrower defaulted on its three mortgages for the

same commercial real estate, the first mortgagor filed a

foreclosure action. Ringling, 595 So. 2d at 181. In the

context   of   that   pending   foreclosure   action,   the   third

mortgagor agreed to loan the borrower over $8 million in an

agreement that made the lender the first mortgagor of the

property. Id. The new loan documents also included a provision

for a deed in lieu of foreclosure to be held in escrow, and

to be delivered to the lender in the case of a default by the

borrower. Eventually the borrower defaulted, the deed went to

the lender, and the borrower argued the deed was invalid under

Florida law. Id. at 182.

     The Ringling court held the deed was valid. Id. at 183.

While the Ringling court noted generally that “[t]he doctrine

against clogging the right of redemption does not create an

absolute right,” the court mentioned only one exception:


                                 36
“this doctrine of equity does not apply if the right is

relinquished    by    ‘a   subsequent      agreement        upon    a   further

consideration.’” Id. at 182 (quoting Stovall v. Stokes, 94

Fla. 717, 741 (Fla. 1927)).

     Still, the Ringling court acknowledged that the escrow

agreement     there   was     “technically”           not   “a     ‘subsequent

agreement’ because it was created in conjunction with new

mortgage documents.” Id. But that court nevertheless applied

the exception and held the deeds in lieu valid because the

agreement was “an agreement subsequent to the promissory

notes   and   mortgages     involved      in    the   earlier      foreclosure

proceedings,”    in   which    the   lender       already      held     a   third

mortgage on the property. Id. at 182-83. The Ringling court

emphasized that the escrow agreement “was not an unfair scheme

to take Ringling’s equity in the property or its right of

redemption” and “all parties were represented by counsel, the

agreement arose from a pending foreclosure action, and the

transaction    involves     commercial         real   estate     rather      than

residential property.” Id. at 182-83.

     Here, unlike the lender in Ringling, PEPI was not a pre-

existing lender to Debtors which later undertook the creation

of a new mortgage in exchange for additional consideration.

Rather, the Commitment Letter and the final loan documents to


                                     37
be completed thereafter were the initial lending transaction

between PEPI and Debtors. Thus, even Ringling’s creative

characterization of the escrowing of deeds in lieu as a

subsequent agreement to the lender’s preexisting promissory

note and mortgage does not apply here.

       Debtors, in their reply in support of their motion for

partial summary judgment, relied on Ringling as an example of

the enforceability of deeds in lieu of foreclosure granted as

part of a mortgage transaction. (Doc. # 7-110 at 32). Debtors

did    not   address    the   “subsequent      agreement   and   further

consideration” issue in the summary judgment briefing, and

Debtors did not argue that the escrow provision in the

Commitment Letter qualified as such a “subsequent agreement.”

Now, in their response brief, Debtors argue there would have

been “a ‘subsequent agreement’ (or in this case a subsequent

court order) authorizing the recording of deeds in lieu”

because the bankruptcy court would have to approve the terms

of the DIP loan. (Doc. # 25 at 26). To the extent Debtors’

argument that the DIP loan documents could be construed as a

“subsequent agreement” has any merit or could be considered

by    this   Court,    that   argument   was   not   presented   to   the

bankruptcy court and the bankruptcy court’s Order did not

address that argument. See Ramirez, 686 F.3d at 1249 (“It is


                                   38
well-settled    that     we    will   generally     refuse        to   consider

arguments raised for the first time on appeal.”). Nor did the

bankruptcy court point to a case in which a similar escrow

agreement     created     contemporaneously         with     new       mortgage

documents by an entirely new lender was held valid.

     Instead, after its brief discussion of Ringling, the

bankruptcy court emphasized that PEPI never expressed concern

to Debtors about the deeds in lieu of foreclosure potentially

being unenforceable until after Debtors’ Default Letter.

(Doc.   #   7-136   at   25).    True,      no   record    evidence      showed

discussions    between        PEPI    and   Debtors       about    the    legal

enforceability of the deeds in lieu before Debtors sought

financing elsewhere. For example, PEPI’s response to the

Default Letter does not mention deeds in lieu as potentially

unenforceable and instead expresses willingness to negotiate

on the deed in lieu language — in contrast to the response’s

statement that consent judgments are likely unenforceable.

(Doc. # 25-1 at 399).

     Nevertheless, Mr. Fine’s affidavit — admittedly drafted

during the litigation — states that “the deeds in lieu of

foreclosure and consent judgment provisions were not included

for the time being” in the proposed final loan documents

because PEPI had learned at some unspecified time after the


                                      39
Commitment Letter that “consent judgments and deeds in lieu

were not available on initial loans under Florida law and/or

the title company suggested it be removed.” (Doc. # 7-116 at

¶ 12). Thus, there was some evidence in the record that PEPI

had legal concerns regarding deeds in lieu being held in

escrow when it was drafting the proposed loan documents.

Furthermore,      the   question        of    PEPI’s    true   motivation    for

deleting the escrow provision sheds no light on whether the

deed in lieu aspect of the escrow provision was actually

enforceable under Florida law.

      Regardless,       as    the   bankruptcy         court   reasoned,    PEPI

“could have incorporated (or offered to incorporate) the

Escrow Provision into the loan documents with appropriate

qualifying language,” that would have prevented Debtors from

later challenging the enforceability of the deeds in lieu if

the bankruptcy court approved the loan. (Doc. # 7-136 at 25).

Instead, PEPI chose to remove the escrow provision from the

loan documents — even after Debtors requested the provision

remain — without mention of the alleged unenforceability

concern. It was this removal — without an attempt to negotiate

the   deed   in   lieu       language        to   alleviate    PEPI’s   alleged

enforceability      concerns        —        that   the    bankruptcy      court

considered a breach.


                                        40
     Along the same lines, Debtors argue for the first time

that any unenforceability issue with the consent judgments or

deeds in lieu would be done away with if the bankruptcy court

had approved the DIP loan with the escrow provision. (Doc. #

25 at 26-27). But PEPI argues that Debtors’ assumption — that

the bankruptcy court’s approval of the DIP loan would “bless”

the escrow provision in the eyes of Florida state courts — is

incorrect. (Doc. # 28 at 8-9). PEPI emphasizes that “no such

evidence exists or was presented in this regard” by Debtors

during     the   summary    judgment   briefing.     (Id.).    And,

furthermore, PEPI contends that the estoppel “argument is

nonsense because property rights are determined by State law

. . . and Florida state law would prohibit enforcement of

such provision.” (Id.).

     The Court agrees that there was no evidence presented at

the summary judgment stage that the bankruptcy court would

have approved a DIP loan containing the escrow provision,

given the legal doubts about its enforceability. Nor did

Debtors present any case law in support of their new estoppel

argument    to   suggest   that   Florida   state   courts    during

foreclosure proceedings would enforce the escrow provision

merely because the bankruptcy court approved a DIP loan

containing it among numerous other provisions.


                                  41
     At this juncture, the Court need not determine whether

the escrow provision as it relates to deeds in lieu of

foreclosure would have been enforceable under Florida law or

whether    judicial      estoppel    would     have     applied     if   the

bankruptcy court had approved a DIP loan containing the escrow

provision.        The   Ringling    court    “emphasize[d]        that   the

agreements [to escrow deeds in lieu] used in [that] case could

easily result in abuse or inequity in another case under other

facts.” Ringling, 595 So. 2d at 183. For that reason, Ringling

warned     that     “[s]uch   arrangements      should     be     carefully

scrutinized to assure that they do not violate the favored

right of redemption.” Id. So that the bankruptcy court, which

is more familiar with the facts and history of this case, can

conduct such careful and fact-specific scrutiny in the first

instance, the Court reverses and remands the case.

            2.      Waterfall Provision

     The issues with the escrow provision do not end the

Court’s inquiry, however, because the bankruptcy court also

found that PEPI breached the Commitment Letter on the issue

of   the    waterfall      provision.       Regarding     the     waterfall

provision, PEPI argues the bankruptcy court’s ruling was

error because (1) the proposed modification of the waterfall

provision was materially similar to the Commitment Letter’s


                                     42
version, and (2) the Commitment Letter’s waterfall provision

“would have violated res judicata and estoppel principles.”

(Doc. # 23 at 37, 40). Because the Court finds that there is

a genuine issue of material fact regarding whether PEPI’s

revision of the waterfall provision was a substantial change,

the Court need not address PEPI’s second argument.

     PEPI    asserts    that    its     proposed        modified      waterfall

provision was “not materially different” from the Commitment

Letter’s waterfall provision because the proposed language

“still required PEPI to sell properties in the Waterfall order

and only to the extent necessary.”                     (Id.   at   37-39).    The

bankruptcy court held that the language of the proposed loan

documents, which “provided that [PEPI] could seek a single

foreclosure    judgment    against         all    of    the   mortgaged      real

estate, adhering to the Waterfall sequence only as to sales,”

“materially deviated from the Commitment Letter’s requirement

of   ‘no    foreclosure’       on    any     property         without    ‘first

collecting’ out of the property before it in the agreed

sequence.” (Doc. # 7-136 at 21-22).

     PEPI     insists   this        ruling       was    error      because   the

bankruptcy court “misinterpreted the Commitment Letter in

reaching this conclusion.” (Doc. # 23 at 38). PEPI’s argument

revolves around the meaning of “foreclose” as used in the


                                      43
Commitment Letter. The escrow provision, which immediately

precedes the waterfall provision, states that the escrow’s

purpose is “to speed the judgment and foreclosure process.”

(Doc. # 7-9 at 17). Therefore, PEPI reasons “‘foreclosure

process’ in this context must mean something different than

‘judgment’ or the word ‘judgment’ would be surplusage” and

“‘foreclosure’ can only logically refer to the sale process.”

(Doc. # 23 at 38). So, PEPI insists the Commitment Letter’s

waterfall provision — which states that PEPI “agrees that it

will not foreclose on real property described in a numbered

item   in   [the    waterfall]      unless    it   has    previously   used

commercially reasonable efforts to first collect out of the

property” higher in the waterfall — only prohibits PEPI from

selling     property   lower   in    the     waterfall     before   selling

property higher in the waterfall. (Id. at 38-39)(emphasis

added).

       The Court disagrees with PEPI. The Court is not convinced

that “judgment” in the escrow provision would be surplusage

if “foreclosure process” is not interpreted as “foreclosure

sale.” Still, assuming “judgment” would be surplusage in the

escrow provision if “foreclosure process” is not interpreted

as “sale,” that reading of the escrow provision would not

determine     the   meaning    of    “foreclose”     in    the   waterfall


                                     44
provision. Any ambiguity over the meaning of “foreclosure

process” in conjunction with “judgment” does not support that

the word “foreclose” in the waterfall provision — standing

alone without modifiers — does not carry its plain meaning.

And    that   plain    meaning      is       “to    subject    (property)   to

foreclosure    proceedings”        or    “to       terminate   a    mortgagor’s

interest in property.” Foreclose, BLACK’S LAW DICTIONARY (10th

ed. 2014).

       This does not end the Court’s analysis. Even if the

Commitment Letter required separate foreclosures, PEPI argues

that its revised waterfall provision in the proposed loan

documents was not materially different in result. (Doc. # 23

at 38-40; Doc. # 28 at 13-15). In its response brief and at

oral argument before the bankruptcy court, Debtors emphasized

that the DIP loan documents needed to be structured to protect

the interests of the Pre-Petition Lenders in order to be

approved by the bankruptcy court. (Doc. # 25 at 21, 34-35;

Doc. # 7-122 at 42-43). Indeed, 11 U.S.C. § 364(d) provides

that   a   priming    loan   (a    loan      that    “primes”      pre-existing

mortgages in priority) may be approved only if there is proof

of “adequate protection” for lienholders who were primed.

According     to   Debtors,       putting      the    Pre-Petition      Lenders

through foreclosure proceedings, even though PEPI could have


                                        45
satisfied   its     debt      through   foreclosure    and    sale      of

unencumbered property in the waterfall first, would have been

a failure to protect them. (Doc. # 25 at 35).

     But, according to PEPI, its proposed loan documents that

allowed for one foreclosure judgment over all the waterfall

property would still have protected the Pre-Petition Lenders.

(Doc. # 23 at 40; Doc. # 28 at 14-15). Basically, PEPI argues

that preventing the Pre-Petition Lenders from having to go

through the motions of foreclosure proceedings was not the

essential purpose of the waterfall provision. Instead, the

essential purpose was preventing the Pre-Petition Lenders’

interests in encumbered property from being extinguished if

Debtors had enough unencumbered assets to satisfy PEPI’s

debt.   (Doc.   #   23   at   39-40).   And   the   mere   entry   of   a

foreclosure judgment over the encumbered properties would not

have extinguished the Pre-Petition Lenders’ interest. See AG

Grp. Invs., LLC v. All Realty All. Corp., 106 So.3d 950, 952

(Fla. 3d DCA 2013)(“[A] junior lien holder’s interest cannot

be extinguished before the issuance of a certificate of

sale.”); In re Neely, 256 B.R. 322, 325 (Bankr. S.D. Fla.

2000)(“[J]unior mortgages survive the entry of a judgment of

foreclosure by a senior interest, and are only extinguished

by the issuance of a certificate of sale subsequent to a


                                   46
foreclosure sale or as otherwise provided in a judgment of

foreclosure.”).

       PEPI points out that it never challenged the sale of

property in the waterfall order, and would have sold the

property in the waterfall order after a single foreclosure

judgment was entered. And PEPI insists that “a valuation and

deficiency hearing would be required to determine the credit

amount and balance remaining” after each property was sold in

a foreclosure sale in the waterfall order. (Doc. # 28 at 14).

Only if the debt was not satisfied by the sales of the

unencumbered property would PEPI pursue foreclosure sales

over    the     encumbered    property.          So,   PEPI’s     getting     a

foreclosure judgment on all of the waterfall property at the

same time would not have affected the ownership interests of

the    Pre-Petition     Lenders     if     the     unencumbered     property

satisfied the debt owed to PEPI. Thus, in PEPI’s eyes, its

proposed      revised   waterfall     provision        still    provided    the

“adequate      protection”    to    the    Pre-Petition        Lenders     that

Debtors    described     as   their    motivation       in     demanding    the

waterfall provision’s inclusion in the Commitment Letter.

       Taking all the facts in the light most favorable to PEPI,

the essence of the waterfall provision was ensuring Debtors’

obligation to PEPI was reduced or entirely satisfied by


                                      47
unencumbered property. That way, the Pre-Petition Lenders —

whose liens on some of Debtors’ properties were primed by

PEPI’s lien — would be more likely to recover the money

Debtors owed them if the properties were foreclosed and sold.

“To   constitute   a     vital    or    material      breach,   a   party’s

nonperformance must ‘go to the essence of the contract.’”

MDS (Canada) Inc., 720 F.3d at 849. The Court finds a genuine

issue of material fact as to whether PEPI’s proposed revision

of the waterfall provision — from multiple foreclosures and

sales   in   waterfall    order    to       one   foreclosure   with   sales

following in waterfall order — was a material breach that

would have undermined the purpose of providing “adequate

protection” to the Pre-Petition Lenders.

      D.     Due Diligence Sign Off

      Alternatively, the bankruptcy court held that PEPI had

anticipatorily breached the Commitment Letter by refusing to

provide a written due diligence sign off before Debtors filed

for bankruptcy. (Doc. # 7-136 at 29-31). PEPI argues that the

bankruptcy court erred in this determination because the

Commitment Letter does not include an express term requiring

a written due diligence sign off. (Doc. # 23 at 42-44).

      The Court agrees with PEPI. In its Order, the bankruptcy

court did not hold that the Commitment Letter provision


                                       48
mentioning   a   due   diligence   sign   off   was   ambiguous.   See

Alhassid v. Bank of Am., N.A., 60 F. Supp. 3d 1302, 1313 (S.D.

Fla. 2014)(“Whether a contract is or is not ambiguous is a

question of law to be determined by the trial court.” (quoting

Ocean Reef Club, Inc. v. UOP, Inc., 554 F. Supp. 123, 128

(S.D. Fla. 1982))). Yet, the bankruptcy court relied heavily

on parol evidence in determining that a due diligence sign

off was required under the Commitment Letter before Debtors

could file for bankruptcy. (Doc. # 7-136 at 29-30); see

Lambert v. Berkley S. Condo. Ass’n, Inc., 680 So. 2d 588, 590

(Fla. 4th DCA 1996)(“A court must look first to the plain

language of a document and consider parol evidence only when

the document is ambiguous on its face.”).

     The provision at issue dealt with when PEPI’s duty to

fund the DIP loan would terminate:

     The obligations of PEPI to provide the Credit
     Facility under this Commitment Letter, if timely
     accepted and agreed to by the [Debtors], will
     terminate upon the earlier to occur of: 1) the close
     of business on February 8, 2010 (or such later date
     that is three business days after [PEPI] has
     advised [Debtors] it has completed its due
     diligence), unless the [Debtors have] instituted
     the Bankruptcy Cases on or before that date, and 2)
     90 days after the filing of the Bankruptcy Cases
     unless   the   United   States   Bankruptcy    Court
     overseeing the Bankruptcy Cases has entered an
     interim order or final order authorizing and
     approving the Credit Facility on or prior to such
     date.


                                   49
(Doc. # 7-9 at 8). Thus, the reference to due diligence is

not phrased as a condition precedent to the filing of a

bankruptcy case.

     Although the provision would require Debtors to file for

bankruptcy     within      three   days      of    PEPI’s    providing    a   due

diligence clearance, nothing in the provision’s language

would   prevent      Debtors    from    filing      for     bankruptcy   before

receiving      any   due    diligence       sign    off.    Rather,    the    due

diligence confirmation would merely set the final date on

which   Debtors      could     file    for    bankruptcy.       Indeed,       that

provision lists a second time at which PEPI could terminate

its duty to fund: “90 days after the filing of the Bankruptcy

Cases unless the United States Bankruptcy Court overseeing

the Bankruptcy Cases has entered an interim order or final

order authorizing and approving the Credit Facility.” (Id.).

Under   this    provision,      Debtors      could    file     for   bankruptcy

regardless of whether a due diligence sign off had been given

and PEPI would still have a means of terminating its duty to

fund if the bankruptcy court either refused or hesitated to

approve the DIP loan within 90 days. Furthermore, no mention

is made of such due diligence sign off being written — a

requirement the bankruptcy court read into the provision.

(Doc. # 7-136 at 30-31).


                                       50
     The bankruptcy court understandably focused on Debtors’

desire not to file for bankruptcy before PEPI had confirmed

in writing that its due diligence was complete, lest PEPI

decide that a due diligence problem would preclude funding

after Debtors had already filed for bankruptcy. (Id. at 29-

30). No doubt Debtors felt such concern. But Debtors’ anxiety

does not change the plain language of the Commitment Letter.

The Court concludes that the termination provision is not

ambiguous and did not require a written due diligence sign

off as a matter of law. See Alhassid, 60 F. Supp. 3d at 1313.

Therefore, the bankruptcy court erred in concluding that a

written due diligence sign off was a required precedent to

filing for bankruptcy under the Commitment Letter.

     E.   The Bankruptcy Court’s Ruling on PEPI’s Motion for
          Partial Summary Judgment is Reversed and Remanded

     PEPI insists that the bankruptcy court erred by ruling

on PEPI’s cross-motion for partial summary judgment “even

though the court determined that the motion was not yet fully

briefed, as PEPI had no opportunity to file a Reply.”   (Doc.

# 23 at 79). Yet, despite arguing the bankruptcy court erred

in ruling on its cross-motion for partial summary judgment,

PEPI also asks this Court to determine that Debtors breached

the Commitment Letter in numerous ways because PEPI also



                             51
raised these arguments in its response to Debtors’ motion.

(Id. at 76-79).

       As the Court has found that reversal of the bankruptcy

court’s Order and remand for trial is necessary on the issue

of PEPI’s conduct, the Court declines PEPI’s invitation to

rule on the propriety of Debtors’ conduct. Instead, the Court

reverses and remands the bankruptcy court’s denial of PEPI’s

cross-motion for summary judgment. The bankruptcy court’s

ruling on whether Debtors breached the Commitment Letter is

inextricably   intertwined      with     its    conclusion    that     PEPI

breached the Commitment Letter. Having already found that

PEPI    anticipatorily      breached     the   Commitment     Letter     by

refusing to provide a written due diligence sign off, the

bankruptcy   court    rejected      PEPI’s     argument    that   Debtors

breached the Commitment Letter by demanding a due diligence

sign off. (Doc. # 7-136 at 32-33). And, in ruling that Debtors

did not fail to negotiate in good faith regarding the alleged

breaches by PEPI, the bankruptcy court held: “PEPI cannot

prove its assertion that the Debtors contrived the alleged

defaults because of the Purchase Option dispute (or any other

reason)   because    PEPI   never   tendered     loan     documents    that

conformed to the Escrow and Waterfall Provisions.” (Id. at

34).


                                    52
     Because the Court has reversed the bankruptcy court’s

ruling on PEPI’s alleged breaches, the Court also reverses

the bankruptcy court’s denial of PEPI’s motion for partial

summary judgment to the extent its ruling was based on PEPI’s

supposed earlier breaches of the Commitment Letter. Remand is

appropriate.

III. Conclusion

     Taking the facts in the light most favorable to PEPI,

there are genuine issues of material fact as to whether PEPI

could unilaterally waive the escrow provision and whether

PEPI’s    modification     of    the      waterfall   provision    was

substantially the same as the original version. Additionally,

the bankruptcy court did not address whether the existence of

a benefit to the third-party Pre-Petition Lenders precluded

PEPI from waiving the escrow provision unilaterally. Nor did

the bankruptcy court decisively rule on whether the escrow

provision    as    outlined     in    the    Commitment   Letter   was

unenforceable under Florida law.             Finally, the bankruptcy

court    erred    in   concluding     that   the   Commitment   Letter

contained a requirement that PEPI provide a written due

diligence sign off before Debtors filed for bankruptcy.

     For these reasons, the Court reverses the bankruptcy

court’s Order granting Debtors’ motion for partial summary


                                     53
judgment and remands for trial. Because the bankruptcy court

also denied PEPI’s cross-motion for summary judgment partly

based on its finding that PEPI had breached the Commitment

Letter, the Court reverses the denial of PEPI’s motion and

remands. And, because the bankruptcy court’s December 12,

2018,     Order   dismissing   all    remaining   claims   and   the

subsequent Final Judgment were based on that court’s summary

judgment Order, the Court also reverses and remands the

dismissal order and Final Judgment. The Court expresses no

opinion on how the outstanding issues should be decided upon

remand.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     The bankruptcy court’s Order granting partial summary

judgment for Debtors and denying partial summary judgment for

PEPI, the Partial Final Judgment, the December 12, 2018

Dismissal Order, and the Final Judgment are REVERSED and

REMANDED for trial. The Clerk is directed to transmit a copy

of this Order to the bankruptcy court and thereafter close

the case.




                                 54
    DONE and ORDERED in Chambers in Tampa, Florida, this

13th day of May, 2019.




                          55
